Citation Nr: 0805785	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-29 216	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including dermatitis.

2.  Entitlement to a disability rating higher than 10 percent 
for a right wrist scar.

3.  Entitlement to an initial disability rating higher than 
10 percent for osteoarthritis and patellofemoral syndrome of 
the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to May 1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from October 2005 and November 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2007, to support his claims, the veteran testified 
at a hearing at the RO before a Veterans Law Judge (VLJ) of 
the Board - also referred to as a "travel Board" hearing.

During his hearing, the veteran submitted additional evidence 
and waived his right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304 (2007).

Also during his hearing, the veteran appears to have raised 
the additional issue of his entitlement to a disability 
rating higher than 10 percent for a right wrist disorder.  
Since, however, the RO has not adjudicated this claim, much 
less denied it and the veteran appealed the decision, the 
Board is referring this claim to the RO for appropriate 
development and consideration since the Board does not have 
jurisdiction to consider this additional issue.  38 C.F.R. 
§ 20.200 (2007).

As for the claims currently on appeal, the Board is remanding 
the claim for service connection for a skin condition to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development.




FINDINGS OF FACT

1.  The veteran has no limitation of function resulting from 
his right wrist scar.  The scar is sometimes painful, but 
superficial and not unstable or poorly nourished.  The scar, 
including the pain associated with it, also does not restrict 
or otherwise lessen the range of motion in the wrist or cause 
fatigue, weakness, lack of endurance or incoordination on 
repetitive use.

2. The veteran's left knee disability is manifested by X-ray 
evidence of osteoarthritis, patellofemoral syndrome, and 
crepitus; but, despite his subjective complaints of pain, 
there are no objective clinical indications of instability 
and only slight resulting limitation of motion in this knee.  
There also are no current objective clinical indications of 
weakness, lack of endurance, or premature fatigue after 
repetitive use.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for a right wrist scar. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7; 4.71a, 4.118, DCs 7801-7805 (in effect as 
of August 30, 2002) (2007).

2. The criteria are not met for an initial rating higher than 
10 percent for the left knee disability.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5257, 5258, 5259, 5260, 5261, 5262 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in September 2002, October 2004, and June 2005 - all 
issued before initially adjudicating the claims:  
(1) informed the veteran of the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informed him of the information and evidence that VA would 
obtain and assist him in obtaining; (3) informed him of the 
information and evidence he was expected to provide; and (4) 
requested that he provide any evidence in his possession 
pertaining to his claims, or something to the effect that he 
should "give us everything you've got pertaining to your 
claim[s]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a VCAA 
notice letter in March 2006 discussing both the disability 
rating and downstream effective date elements of the claims.  



The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence concerning his claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records identified by the veteran and his 
representative.  In addition, VA furnished the veteran 
compensation examinations to determine the etiology and 
severity of his right wrist scar and left knee disabilities.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As noted 
in the remand portion below, the Board will afford the 
veteran another VA examination to determine the etiology of 
any current skin condition.  Id.  Accordingly, the Board 
finds that no further assistance is needed to meet the 
requirements of the VCAA or Court.

Governing Statutes and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, VA resolves any reasonable doubt in favor of 
the veteran.  38 C.F.R. § 4.3.  Also, VA must take into 
account the veteran's entire medical history and 
circumstances when determining the appropriate rating.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

The Court has held that VA adjudicators must analyze any 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2007).  However, the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Whether the Veteran is Entitled to a Disability Rating Higher 
than 10 percent for the Right Wrist Scar

The veteran's service medical records show that he sustained 
an injury to his right wrist when he fell through a glass 
window.  Because of the consequent disability, the RO granted 
service connection for residual scars in a July 1994 
rating decision and assigned an initial zero percent (i.e., 
noncompensable) rating retroactively effective from March 28, 
1994, the date of receipt of his claim.

In a more recent July 2003 decision, the RO increased this 
rating to 10 percent with a retroactive effective date of 
July 10, 2002.  A May 2004 RO decision essentially assigned 
an earlier effective date of March 20, 2002, for this 10 
percent rating.

In the even more recent October 2005 decision at issue, the 
RO separated the ratings for the residual scars - assigning 
a 10 percent rating for a scar on the right wrist and a 
separate 10 percent rating for another scar on the little 
finger of the right hand, both ratings retroactively 
effective as of August 3, 2004.  The veteran wants an even 
higher rating for the scar on his right wrist.  
See AB. v. Brown, 6 Vet. App. 35, 38-39 (1993).

The veteran filed his current claim for an increased rating 
for his right wrist scar in January 2004, so only the new 
regulations governing the evaluation of this disability 
apply.  See 67 Fed. Reg. 49,596 (2002) (codified at 38 C.F.R. 
§ 4.118).

Under the rating criteria effective as of August 30, 2002, a 
scar that is superficial and painful on examination warrants 
a 10 percent rating.  38 C.F.R. § 4.118, DC 7804.  Note 1 to 
DC 7804 provides that a superficial scar is one not 
associated with underlying soft tissue damage.

38 C.F.R. § 4.118, DC 7805, provides that other scars (not 
covered in DC 7800 through 7804) are to be rated on the basis 
of limitation of function of the affected part.

Additionally, under the rating criteria effective as of 
August 30, 2002, scars other than on the head, face, or neck, 
which are deep or that cause limited motion, and cover an 
area of at least 6 square inches (39 square cm.) warrant a 
compensable evaluation; also, under the revised version of DC 
7802, scars other than on the head, face, or neck, which are 
superficial and do not cause limited motion, and cover an 
area of at least 144 square inches (929 square cm.) warrant a 
compensable evaluation.

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  
But another recent Court decision held that in determining 
the present level of a disability for any increased-
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

When examined in July 2005, the veteran reported experiencing 
tenderness, pain, and stiffness from everyday activities and 
work.  Objective findings indicated a level scar on the right 
medial little metacarpal measuring about 5 cm by .4 cm with 
tenderness and hypopigmentation that is less than six square 
inches.  The examiner also found no evidence of 
disfigurement, ulceration, adherence, instability, tissue 
loss, Keloid formation, hyperpigmentation or abnormal 
texture.  In addition, the veteran's right wrist demonstrated 
no evidence of joint involvement.  Range of motion testing 
revealed right wrist dorsiflexion of 70 degrees with pain 
at 70 degrees (so the terminal point), palmar flexion of 80 
degrees with pain at 80 degrees, radial deviation of 20 
degrees with pain at 20 degrees, and ulnar deviation of 45 
degrees with pain at 45 degrees.  Range of motion testing of 
the left wrist was identical to the right, but for the pain 
at the extreme ranges of motion.  Based on these findings, 
the examiner diagnosed scar right posterior wrist and noted 
no change since his previous diagnosis.  With respect to the 
DeLuca criteria, the examiner noted that joint function is 
limited by pain after repetitive use but is not limited by 
fatigue, weakness, lack of endurance and incoordination.  
The examiner opined that additional loss of joint function 
due to pain could not be determined without resorting to 
speculation.  

X-rays in February 2005 had found no evidence of bony or soft 
tissue abnormality in the veteran's right wrist or hand.

The veteran currently has a 10 percent rating for his right 
wrist scar under DC 7804, which recognizes the scar is 
painful on examination, albeit superficial so not associated 
with any underlying soft tissue damage.  Records also show, 
however, that he does not have any associated limitation of 
function, e.g., limitation of motion in his right wrist, 
including when considering his pain, which might otherwise 
warrant assigning a rating higher than 10 percent under 
DC 7805.

A 10 percent rating is the maximum available evaluation under 
DC 7804, so the veteran may not receive a higher rating under 
this diagnostic code.

And as noted in the report of his July 2005 VA examination, 
the veteran's right wrist scar does not exceed an area of 6 
square inches, 39 sq. cm., so it may not receive a 
compensable rating (even at the minimum level of 10 percent) 
under DC 7801 or 7802.

Also noted, the veteran's right wrist scar is stable so DC 
7803 does not apply.

With respect to DC 7805, the report of the veteran's July 
2005 VA examination does not show evidence of limitation of 
functioning due to the scar.  Indeed, while his complaints of 
pain were objectively confirmed during the range-of-motion 
testing, he did not experience the pain until the very 
endpoints of his range of motion.  In other words, the pain 
did not lessen his range of motion.  Even considering the 
impact of his pain, which, again, did not occur until the 
terminal point of his range of motion, his dorsiflexion 
(wrist extension) was to 70 degrees.  That is normal, i.e., 
full dorsiflexion.  See 38 C.F.R. § 4.71, Plate I.  
Similarly, he had normal palmar flexion, to 80 degrees and, 
aside from that, had normal radial deviation, to 20 degrees, 
and normal ulnar deviation, to 45 degrees.  See again 
38 C.F.R. § 4.71, Plate I.  The VA examiner also was unable 
to speculate on just how much restriction in motion there 
might be on account of the pain during repetitive use of this 
wrist.  Consequently, the Board is unable to quantify this, 
even were the Board to assume for the sake of argument there 
will be some associated limitation of motion with prolonged, 
repetitive use of this wrist.  Moreover, the veteran already 
has a 10 percent rating to account for his pain, 
which, incidentally, is the highest possible rating under DC 
5215 even were the Board to assume for the sake of argument 
he has palmar flexion limited to in line with his forearm or 
dorsiflexion less than 10 degrees.

Also, since he has normal range of motion in his right wrist 
in all directions (dorsiflexion, palmar flexion, and radial 
and ulna deviation), the veteran clearly does not, for 
example, have ankylosis.  See, e.g., Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because he is able to move his right wrist joint, by 
definition, it is not immobile.



In sum, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
disability rating higher than 10 percent for his right wrist 
scar.  Thus, inasmuch as 10 percent represents the maximum 
level of disability in his right wrist scar since the 
effective date he received this higher rating, his rating may 
not be increased beyond this level - so not "staged" under 
Hart.  Accordingly, the benefit-of-the-doubt doctrine does 
not apply, and the Board must deny the appeal.  38 C.F.R. 
§ 4.3.

Whether the Veteran is Entitled to an Initial Rating Higher 
than 10 Percent for the Left Knee Disability

The RO granted service connection for the left knee 
disability in the November 2005 rating decision at issue and 
assigned an initial 10 percent rating for osteoarthritis and 
patellofemoral syndrome with a retroactive effective date of 
March 20, 2002.  The veteran timely appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (indicating that, like in the traditional Hart 
situation involving a claim for a higher rating for a long-
establised service-connected disability, so, too, must VA 
consider whether the veteran's initial rating should be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others).

Normal range of motion in the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

VA rated the veteran's left knee disability under 38 C.F.R. 
§ 4.71a, DC 5010, for arthritis due to trauma and 
substantiated by X-ray findings.  DC 5010 indicates that 
traumatic arthritis should be rated under DC 5003 as 
degenerative or osteoarthritis.  DC 5003, in turn, states 
that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved - which, here, are DC 5260 
for flexion of the knee and DC 5261 for extension.  

According to DC 5003, when limitation of motion would be 
noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, a 10 
percent rating may be assigned for each major joint so 
affected, to be combined, not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, VA assigns a 10 percent 
rating with x-ray evidence involving 2 or more major joints 
or 2 or more minor groups.  VA assigns a 20 percent rating 
with x-ray evidence involving 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.

In VAOPGCPREC 23-97, VA's General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, respectively, and 
that evaluation of a knee disability under both of these 
codes would not amount to pyramiding under 38 C.F.R. § 4.14 
(2007).  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate finding must be 
based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis under DC 5003 based on X-ray findings, 
the limitation of motion need not be compensable under DCs 
5260 or 5261, but it must at least meet the criteria for a 
zero-percent rating.

Here, though, a separate rating is not warranted under DC 
5257 since, despite the veteran's subjective complaints 
(including during his hearing), there is no objective 
clinical evidence he has either recurrent subluxation or 
lateral instability in his left knee.

In VAOPGCPREC 9-04, (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2007), the General Counsel held that VA also may assign 
separate ratings for limitation of flexion and extension of 
the same knee.

Here again, though, a separate evaluation based on limitation 
of extension is not warranted because the veteran has full 
extension - meaning to 0 degrees, so no restriction in this 
direction of motion.

As already alluded to, DC 5260 provides for the evaluation of 
limitation of flexion of the knee.  VA assigns a 10 percent 
rating when the knee has flexion of 45 degrees and assigns a 
20 percent rating when it has flexion of 30 degrees.  
A 30 percent rating contemplates flexion limited to 15 
degrees.

DC 5261 provides for the evaluation of limitation of 
extension of the knee.  VA assigns a 0 percent rating when 
leg extension is 5 degrees.  VA assigns a 10 percent rating 
when the knee has extension of 10 degrees, and a 20 percent 
rating when it has 15 degrees.  Extension limited to 20 
degrees warrants a 30 percent evaluation; extension limited 
to 30 degrees warrants a 40 percent evaluation; and a 50 
percent evaluation contemplates extension limited to 45 
degrees.



DCs 5256 (for ankylosis of the knee), 5262 (impairment of the 
tibia) and 5263 (for genu recurvatum) are not applicable 
because the medical evidence does not show the veteran has 
this type of impairment.  Ankylosis, incidentally, favorable 
or unfavorable, is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See, 
e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move his left knee joint, by definition, it is not immobile 
so not ankylosed.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

During his May 2005 VA examination, the veteran reported 
experiencing constant pain, stiffness, and swelling in his 
left knee.  Objective findings noted a normal appearing left 
knee and normal Drawer and McMurray's tests, so no 
instability.  Range-of-motion testing revealed his left knee 
had 0 degrees of extension and 110 degrees of flexion with 
pain at 110 degrees (so at the terminal point).  X-rays 
showed degenerative arthritic changes in this knee.  The 
examiner diagnosed osteoarthritis and patellofemoral syndrome 
of the left knee with limitation of motion as described and 
crepitus.

With respect to the DeLuca criteria, the examiner noted 
additional limitation of motion after repetitive use due to 
pain - but not from fatigue, weakness, lack of endurance, 
and incoordination.

Despite the veteran's additional limitation of motion after 
repetitive use (presumably below 110 degrees of flexion when 
taking into account his pain), his range of motion still far 
exceeds that required for even the minimum 10 percent rating 
under DC 5260, much less required for a higher 20 percent 
rating.  For the higher 20 percent rating, his flexion would 
have to be limited to 30 degrees, so some 80 degrees less 
than what it was during his May 2005 VA examination.  That is 
quite a bit more restriction, again, even considering the 
pain impact.


Moreover, as the examiner further indicated, there were no 
objective clinical indications of fatigue, weakness, or 
incoordination with repetitive testing.

And, as mentioned, the veteran's extension has always been 0 
degrees in his left knee, meaning full and completely normal, 
including when examined in May 2005.  So, obviously, this 
normal extension is rated as noncompensable (i.e., 0 percent) 
under DC 5261.

Summarily speaking, the veteran has no instability and full 
extension and insufficient limitation of flexion in his left 
knee to meet even the minimum 0 percent rating requirements 
under DC 5260.  So considering that he already has a 10 
percent rating for his left knee, which, under DC 5003, takes 
into account his arthritic pain, there simply is no basis for 
increasing the rating for this knee.  Thus, inasmuch as 10 
percent represents the maximum level of disability in this 
knee since the effective date he received this rating, his 
rating may not be increased beyond this level - so not 
"staged" under Fenderson.

For these reasons and bases, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an initial disability rating higher than 10 
percent for his left knee disability.  Consequently, the 
benefit-of-the-doubt doctrine does not apply, and the Board 
must deny the appeal.  38 C.F.R. § 4.3.

Extraschedular Consideration

There is nothing in the record to distinguish this case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disabilities.  Thus, 
the Board finds that the 10 percent schedular ratings 
adequately compensate the veteran for the average impairment 
of earning capacity due to his service-connected left knee 
and right wrist scar disabilities.  He has not been 
hospitalized frequently for treatment of these conditions; 
instead, the vast majority of his treatment has been on an 
outpatient basis, not as an inpatient.  The 10 percent rating 
for each disability is, itself, a concession that his 
disabilities cause some impairment in his earning capacity as 
he claimed the left knee disability resulted in 8 days of 
work lost per year and the right wrist scar resulted in five 
days of work lost per year.  See 38 C.F.R. § 4.1 indicating 
that, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Therefore, in the absence of factors 
suggesting that he might be entitled to even higher ratings 
(meaning higher than the 10 percent schedular ratings he 
already has), the Board finds that the criteria are not met 
for submission of this case to the Director of VA's 
Compensation and Pension Service for consideration of an 
extra-schedular rating pursuant to § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a disability rating higher than 10 percent for 
the right wrist scar is denied.

The claim for an initial disability rating higher than 10 
percent for osteoarthritis and patellofemoral syndrome of the 
left knee is denied.


REMAND

Private and VA outpatient treatment records from November 
1992 to May 2004 show the veteran received treatment and 
diagnoses for two skin conditions - poison ivy (November 
1992) and dermatographia (May 1993, August 1997, May 2004).  
He claims his current skin problems are the result of skin 
conditions he had while in the military.  The Board, however, 
needs a medical opinion to assist in making this 
determination.



The veteran's service medical records indicate he had poison 
sumac in September 1983, contact dermatitis in January 1985, 
blotches on his face and neck (presumably a rash) which were 
spreading in June 1985, and hives (possible allergic reaction 
to Motrin) in August 1985.  But the report of his separation 
examination in March 1986 notes that his skin lymphatics were 
normal.

Nevertheless, the veteran claims that his current skin 
problems are related to those he experienced during service.  
In sum, despite the fact that his skin problems first 
manifested seven years after service, the record shows that 
he had skin problems on several occasions during service and 
has continued to have skin problems during the many years 
since.  

This evidence is sufficient to trigger VA's duty to obtain a 
medical opinion on the question of whether the veteran has a 
skin condition related to his military service.  See 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In addition, to the 
extent possible, VA should attempt to schedule the 
compensation examination during an active stage of his skin 
condition, especially since skin conditions by their very 
nature tend to have active versus inactive stages.  See 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (indicating 
that, to the extent possible, VA should schedule an 
examination for a condition that has cyclical manifestations 
during an active stage of the disease to best determine its 
severity).  See also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VA O.G.C. 
Prec. Op. No. 11-95 (1995).



Accordingly, the claim concerning the skin disorder is 
REMANDED for the following development and consideration:

1.  Schedule the veteran for a VA 
examination to determine whether any 
current skin condition is traceable to 
his military service.  To facilitate 
making this important determination, have 
the designated examiner review the claims 
file, including a complete copy of this 
remand, for the veteran's pertinent 
medical and other history.  Following the 
examination and review of the claims 
file, the examiner should determine the 
etiology and severity of any current skin 
condition, providing an opinion 
indicating whether it is at least 
as likely as not (50 percent probability 
or greater) that any current skin 
condition relates back to the veteran's 
military service, taking into account the 
relevant complaints he had during service 
and the treatment he received for them.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.  And to the extent possible, 
schedule this medical evaluation during 
an active stage of the veteran's current 
skin disorder.

2.  Then readjudicate the claim in light 
of the results of the examination and any 
other evidence submitted or obtained.  If 
this claim is not granted to the 
veteran's satisfaction, send him and his 
representative an SSOC and give them time 
to respond to it before returning the 
files to the Board for further appellate 
review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


